 Case 8:19-cv-02140-JVS-ADS Document 88 Filed 04/21/21 Page 1 of 2 Page ID #:2406



1
2
3
4
                                                        J S -6
5
6
7
8
9                      UNITED STATES DISTRICT COURT

10                    CENTRAL DISTRICT OF CALIFORNIA

11                             SOUTHERN DIVISION

12 HELIOS STREAMING, LLC, and             Case No. 8:19-cv-02140-JVS-ADS
   IDEAHUB, INC.,
13
            Plaintiffs,
14                                        ORDER ON JOINT
       vs.                                STIPULATION TO DISMISS
15
16 STARZ ENTERTAINMENT, LLC, and
   LIONS GATE ENTERTAINMENT
17 CORP.,
18            Defendants.
19
20
21
22
23
24
25
26
27
28
                                         ORDER
 Case 8:19-cv-02140-JVS-ADS Document 88 Filed 04/21/21 Page 2 of 2 Page ID #:2407




1        The Court, having considered the parties’ Joint Stipulation to Dismiss with
2 Prejudice (“Stipulation”), and good cause having been shown, it is hereby
3 ORDERED that the Stipulation is GRANTED as follows:
4        1.    Plaintiffs’ claims in the above-captioned action are dismissed with
5 prejudice;
6        2.    Counts I-X and XXI of Defendants’ counterclaims are dismissed with
7 prejudice;
8        3.    Counts XI-XX of Defendants’ counterclaims are dismissed without
9 prejudice.
10
11 IT IS SO ORDERED.
12       Signed this 21st day of April, 2021.
13
14
15
16
                                  The Honorable James V. Selna
17
                                  United States District Court Judge
18
19
20
21
22
23
24
25
26
27
28
                                         -1-             Case No. 8:19-cv-02140-JVS-ADS
                                   PROPOSED ORDER
